Citation Nr: 0608095	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbosacral spine.

2.  Entitlement to service connection for claw foot of the 
left foot and degenerative joint disease of both feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 2004 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On May 18, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.

The issue of entitlement to service connection for claw foot 
of the left foot and degenerative joint disease of both feet 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.

FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
underlying condition of a disability of the veteran's 
lumbosacral spine which pre-existed his active military 
service was not worsened by such service.

2.  There is no competent medical evidence that any current 
disorder or abnormality of the veteran's lumbosacral spine is 
related to his service.




CONCLUSION OF LAW

A disability of the lumbosacral spine was not incurred in 
or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran by the RO in July 2003 informed him of the 
evidence needed to substantiate his claim for service 
connection for disability of the lumbosacral spine, of the 
evidence which VA had obtained and would attempt to obtain, 
and of the evidence which he should submit in support of his 
claim.  The RO's letter advised the veteran that it was his 
responsibility to support his claim with appropriate evidence 
and to make sure that VA received all pertinent records not 
in the custody of a federal department or agency.  This VCAA 
notice letter thus included the first three of the four 
elements of notice discussed by the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Although the RO did not explicitly 
request that the veteran provide any evidence in his 
possession he thought was relevant to his claims, it did 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The 
timing of the notice provided to the veteran by the RO did 
not in any way affect the essential fairness of the 
adjudication of the veteran's claims on appeal and was not 
prejudicial to him.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 120 (2005).

VA obtained the veteran's service medical records and the 
available records of his post-service medical treatment which 
he identified.  After the veteran's case was certified on 
appeal to the Board, he submitted additional evidence in 
support of his claim.  In response to an inquiry by the 
Board, in a statement received on March 1, 2006, the veteran 
waived his right under the provisions of 38 C.F.R. 
§ 20.1304(c) (2005) to have his claim remanded to the agency 
of original jurisdiction for review of the new evidence and 
requested that the Board proceed to decide his claim on 
appeal.  There is no indication in the record that additional 
evidence material to the issue decided herein which is not 
part of the veteran's claims file is available.  Therefore, 
the Board finds that VA has met the duties to notify and to 
assist required by law as to the claim decided herein.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court0 issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  In the instant case, however, with 
regard to the veteran's service connection claim which is 
denied by this Board decision, no disability rating and no 
effective date of a disability rating will be assigned, so 
there is no possibility that the veteran has been prejudiced 
by the fact that the VCAA notice provided to him by the RO in 
July 2003 did not include those elements.             

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

When arthritis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).   

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened.   Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation which 
arises where a pre-service disability undergoes an increase 
in severity during service.  38 C.F.R. § 3.306(b) (2005).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

A layman without medical training or expertise is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The veteran's service medical records contain the report 
of an examination in August 1966 for induction into the 
United States Army, which stated that the veteran's spine 
was normal.  No abnormality or disorder of the 
lumbosacral spine was thus noted at the veteran's service 
entrance.  However, it is not in dispute that the veteran 
had abnormality/disability of his lumbosacral spine prior 
to his entrance upon active military service in October 
1966.  Records of the veteran's family doctor show that, 
in August 1966, the veteran's private physician had 
verified to the Army that approximately three years 
earlier the veteran fell and hurt his back and also 
fractured ribs and dislocated his right clavicle.  The 
veteran's family doctor stated in August 1966 that X-rays 
showed some sacralization of the lumbar vertebrae L-4 and 
L-5 of the veteran's spine and that the spinous process 
of L-4 was off center to the left.  In his August 1966 
report of medical history for induction, the veteran 
stated that he had recurrent back pain and had been 
advised to have a back operation, and a service 
department physician noted on the veteran's report of 
medical history form that the veteran claimed to have 
back pain with heavy lifting which was NCD [not 
considered disqualifying].  

On this record, the Board finds that clear and 
unmistakable evidence demonstrates that injury and/or 
disease of the veteran's lumbosacral spine existed before 
his acceptance and enrollment into active service.

Under 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); and the 
Court's holding in Wagner, supra, the Board must next 
consider the question of whether clear and unmistakable 
evidence demonstrates that the veteran's disability of 
the lumbosacral spine which pre-existed his active 
military service was not aggravated by such service.  For 
the reasons state below, the Board finds that clear and 
unmistakable evidence does demonstrate that the veteran's 
pre-existing disability of the lumbosacral spine was not 
aggravated by his active service.

In written statements in support of his claim and in his 
testimony at the hearing in May 2005, the veteran has 
stated that in service in Germany in a field exercise he 
"hurt" his back, that he was treated in the field by 
Army medics, and placed on "complete rest" for a period 
of two weeks.  The veteran has indicated that he had back 
pain when he lifted heavy "artillery ammunition."  This 
incident is only documented in the veteran's service 
medical records by his statement in September 1968 on a 
report of medical history for separation that an injury 
not otherwise noted on the report form was "Back trouble 
- hurt it April, 1967, in the field."  The veteran's 
service medical records do not include any records of 
treatment in April 1967 for a back injury or of any 
diagnostic studies of his spine in April 1967 or for the 
balance of his service.

Nevertheless, in lay statements the veteran's sister and 
his wife both stated that they recalled having been told 
by the veteran that he hurt his back while he was on 
active duty in the Army.  There is nothing in the record 
of this case to indicate that the veteran's account of 
the incident of back pain in service in 1967, which is 
corroborated by his family members, is not credible, and 
the Board finds as a fact that the veteran did have back 
pain in service in April 1967 after heavy lifting.  
However, that finding of fact does not resolve the issue 
of whether clear and unmistakable evidence demonstrates 
that the veteran's disability of the lumbosacral spine 
which pre-existed his active military service was not 
aggravated by such service.  It must be kept in mind that 
the underlying condition of the veteran's disability of 
the lumbosacral spine which pre-existed his period of 
active service, as contrasted to symptoms of such 
disability, would have to have been worsened in order to 
constitute aggravation, see Hunt, supra, and the question 
of whether the underlying condition of the veteran's pre-
existing disability of the lumbosacral spine worsened 
during his active service is a question requiring medical 
judgment and thus a question on which the only probative 
evidence would be competent medical evidence, although 
the veteran and other lay persons are competent to convey 
matters which can be observed and described by a lay 
person.  See 38 C.F.R. § 3.159(a) (2005).

The report of the veteran's medical examination in August 
1968 for separation from active service stated that his 
spine was normal, and no defect of his spine was found.  
On his August 1968 report of medical history for 
separation, the veteran stated, as he had stated on the 
report of medical history prior to induction, that he had 
or had had recurrent back pain.  A service department 
physician noted on the August 1968 report of medical 
history report form, in the space for physician's summary 
and elaboration of pertinent data, "Recurrent back pain, 
since age 15 - fell on ice and hit back on concrete 
steps.  Injured it again April of 1967, by carrying 
projectiles.  Has bothered him since then off & on - none 
at present time."  

A reasonable reading of the service department 
physician's notation in mid-August 1968 of "none at 
present time" in a note which begins with the words 
"recurrent back pain" is that the physician meant that 
the veteran had no back pain at that time.  Therefore, 
the veteran's affirmative answer to the question on the 
front of the report of medical history form whether he 
now had or had ever had recurrent back pain must be taken 
to be an answer that the veteran did not now have back 
pain but that he had a history of recurrent back pain.  

The veteran's date of separation from active military 
service was September 17, 1968.  On the day before his 
separation from active service, September 16, 1968, the 
veteran signed a statement of medical condition form on 
which he said that there had been no change in his 
medical condition since his medical examination for 
separation in August 1968.  A reasonable reading of this 
statement by the veteran is that he meant, with regard to 
his history of recurrent back pain, that he did not have 
back pain on the day before his separation from active 
service, just as he did not have back pain when he was 
interviewed by the service department physician on the 
day in August 1968 when he filled out the form for his 
report of medical history at separation.

The record in this case does not contain a finding or an 
opinion by any physician or other health care provider 
who treated the veteran in post-service years for back 
complaints, including low back pain, that the underlying 
condition of the disability of the veteran's lumbosacral 
spine which pre-existed his active military service was 
worsened by such service.  In particular, there is no 
finding or opinion of record by any physician or other 
health care provider that the incident in service of back 
pain after heavy lifting in April 1967 resulted in 
worsening of  the underlying condition of the disability 
of the veteran's lumbosacral spine which pre-existed his 
active military service.  There is thus no competent 
medical evidence of record that the underlying condition 
of the disability of the veteran's lumbosacral spine 
which pre-existed his active military service was 
worsened by such service.

Nevertheless, the veteran, some of his relatives, and 
some of his friends have stated that after his separation 
from service the veteran had recurrent back pain and that 
by 1971 due to his back pain the veteran felt that he 
could not work full-time as a barber and reduced his 
hours of work as a barber to part-time until he stopped 
working as a barber in 2003.  In their statements and 
hearing testimony, the veteran, his wife, and others who 
know him have stated that prior to his military service 
he was a vigorous young man who performed strenuous work 
on a farm and that after his separation from service in 
September 1968 the veteran was not capable of such work 
and did not perform such work.  The veteran has stated 
that he has had persistent low back pain in post-service 
years.

At the hearing in May 2005, the veteran testified that 
within a month of his separation from service he sought 
treatment for back pain from a private chiropractor, who 
planned to perform a series of four spinal manipulations 
and that the veteran underwent three spinal manipulations 
by the chiropractor.  No records of any such treatment by 
a chiropractor were obtained by the veteran and submitted 
in support of his claim.  The veteran also testified that 
after he was treated by the chiropractor he went to his 
family doctor who gave him pain medicine for his back 
pain.  The veteran indicated that his treatment by his 
family doctor for back pain was soon after the spinal 
manipulations by the chiropractor.  However, billing 
records of the veteran's family doctor's clinic which the 
veteran submitted to VA cover the period December 1975 to 
December 1977 and not earlier.  The page of the veteran's 
family doctor's office records which listed the veteran's 
name, address, and occupation as of August 1966 (prior to 
the veteran's period of active service) and has as the 
first entry the doctor's notation concerning verification 
to the Army of the veteran's back injury three years 
earlier than August 1966 has as the next entry notes 
concerning an office visit by the patient in March 1969.

The question arises in this case as to whether the lay 
evidence from the veteran and other persons which shows 
that he has had persistent back pain in his post-service 
life precludes the Board from finding that clear and 
unmistakable evidence demonstrates that the disability of 
the veteran's lumbosacral spine which pre-existed his 
military service was not aggravated by such service.  The 
Board finds that it does not for two reasons.  

First, in the Board's view, the veteran's statement to a 
service department physician approximately five weeks 
before his discharge from active service that he had no 
back pain and his statement of medical condition that he 
had no back pain the day before his discharge from active 
service, taken together with the undisputed fact that he 
did not seek medical treatment for back pain from May 
1967 to his date of separation from active service in 
September 1968 and the lack of any diagnosis of a 
disorder of his lumbosacral spine at his examination for 
service separation constitute clear and unmistakable 
evidence that the underlying condition of his disorder of 
the lumbosacral spine which pre-existed his active 
service was not worsened by such service.  

Second, the lay evidence provided in this case by the 
veteran and by others to the effect that within weeks of 
his separation from active service the veteran had back 
pain for which he sought treatment from a chiropractor 
and that he has had recurrent, disabling back pain in 
post-service years does not refute the medical and lay 
evidence which the Board has found to constitute clear 
and unmistakable evidence that the underlying condition 
of the veteran's pre-existing lumbosacral spine 
disability was not worsened by service, because the 
veteran and the other lay persons are not qualified to 
provide a medical opinion on the question of whether the 
incident of heavy lifting in service in April 1967 or 
some other event in service caused a worsening of the 
underlying condition of the veteran's disability of the 
lumbosacral spine which pre-existed his active service, 
and so their lay evidence is not material evidence on the 
determinative medical issue in this case.  See Espiritu, 
supra.  

The presumption that the veteran's lumbosacral spine was 
in sound condition at service entrance is rebutted, and 
the question for consideration is whether the veteran's 
pre-existing disability of the lumbosacral spine was 
aggravated by service.

A VA MRI in May 2003 and a VA spine examination in March 
2004 show that the veteran's current disability of the 
lumbosacral spine includes moderate degenerative joint 
disease [arthritis], a small posterior central disc 
protrusion, and Grade II anterior listhesis, L5-S1.  None 
of these disorders of the lumbosacral spine were the 
abnormalities on X-ray study reported by the veteran's 
family doctor in August 1966 approximately two months 
prior to the veteran's entrance on active service.  

The veteran's service medical records do not contain a 
finding by any service department physician or other 
health care provider that the disability of the veteran's 
lumbosacral spine which pre-existed service increased in 
severity in service, and there is no post-service medical 
finding or opinion of record that the disability of the 
veteran's lumbar spine reported by his family doctor to 
have been shown on X-rays prior to his service increased 
in severity in service.  There is thus no presumption 
that any disorder of the veteran's lumbosacral spine 
which pre-existed service was aggravated in service, see 
38 C.F.R. § 3.306(b) (2005), and in the absence of any 
credible or competent evidence showing that the 
underlying lumbosacral spine disorder which pre-existed 
service worsened in service the Board finds that the 
veteran's pre-existing disability of the lumbosacral 
spine was not aggravated in service.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  

There is no competent medical evidence of record that the 
disorders of the veteran's lumbosacral spine diagnosed by 
the VA MRI in May 2003 and at the VA spine examination in 
March 2004 are etiologically related to the veteran's 
incident of back pain after heavy lifting in service in 
April 1967 or to any other incident in or manifestation 
during his active service, and the veteran and the other 
lay persons who have made lay statements in this case are 
not qualified to supply such competent medical evidence, 
which, the Board finds, would be the only probative 
evidence on the question of whether the veteran's current 
lumbosacral spine disability is etiologically related to 
his active military service.  There is no competent 
medical evidence showing that arthritis of the 
lumbosacral spine was present during the veteran's active 
service or within one year of his separation from 
service.  Therefore, the Board finds that a disorder of 
the veteran's lumbosacral spine was not incurred in 
service and may not be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).    

In sum, there is no basis in law or in fact to find that 
the requirements for service connection for a disability 
of the lumbosacral spine are met, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. §§ 1110, 
1111, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309(a) (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for a disability of the lumbosacral spine 
is denied.


REMAND

The rating decision in March 2004 denied the veteran's claims 
of entitlement to service connection for a disability of the 
lumbosacral spine and for claw foot of the left foot and 
degenerative joint disease of both feet.  The veteran's 
timely notice of disagreement, received in April 2004, was 
not limited to one of the two claims denied by the RO's March 
2004 rating action.  However, a statement of the case 
furnished to the veteran by the RO in September 2004 listed 
only one issue, entitlement to service connection for a 
disability of the lumbosacral spine, as an issue on appeal.  
Therefore, appropriate action, including issuance of a 
statement of the case, is necessary with regard to the issue 
of entitlement to service connection for claw foot of the 
left foot and degenerative joint disease of both feet.  See 
38 C.F.R. § 19.26 (2005).  The Court has held that such 
matters should be remanded for the purpose of the issuance of 
the necessary statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to service connection 
for claw foot of the left foot and degenerative joint disease 
of both feet is hereby REMANDED to the AMC for the following 
actions:

The AMC should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed the issue of entitlement to 
service connection for claw foot of the 
left foot and degenerative joint disease 
of both feet.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon, supra.  The appellant has the right 
to submit additional evidence and argument on the matter 
which the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


